DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 06/27/2019 was acknowledged.  Newly added claim 18 was joined with Group I.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 1, “4” should be “1”, since claim 4 had been canceled.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 
Claims 1-2, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Acocella (5591941) in view of Uzoh (2017/0040270).
Regarding claim 1, figs 8-9, Acocella discloses:

1. (Currently Amended) An electrical device comprising: a carrier 11 having an upper side; a metallized contact surface 91 disposed directly on the upper side of the carrier 20; and a solder mask layer 24 that covers part of the upper side and covers no portion of the metallized contact surface 22; an electrical component (see markup fig 8) with a contact surface 91 on an underside of the electrical component ; and a bump joint 51 that connects the metallized contact surface 91 and the contact surface 91 of the electrical component, an electrical component with a contact surface on an underside of the electrical component; a bump joint 51 that connects the metallized contact surface and the contact surface of the electrical component; and a second solder mask layer 58 that covers part of the underside of the electrical component and covers no portion of the contact surface, except wherein the first and second solder mask layer 58 had a thickness of 200 (nm) or less.

    PNG
    media_image1.png
    417
    725
    media_image1.png
    Greyscale

In fig 1A, Uzoh discloses a solder mask layer 140 with a various thickness range,  thickness T1 and thickness T2, wherein T2 may be less than half of T1 ([0041]).  For example, if T1 is 1 micron, then T2 can be about 0.05 or less micron which is overlapping the claimed range of 200 nm or less.
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Acocella to teachings of the solder mask’s thickness of a range from 200 nm or less, as taught by Uzoh, because it is desirous in the art to achieve the predictable result of improving the interconnection reliability of the device ([0006]).

Note:  It has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ Gardner v. TEC Syst., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984).

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the 
As to claim 2, fig 4, as taught by Uzoh, Acocella discloses:
2. (Currently Amended) The electrical device according to 1, wherein the solder mask layer 58 has a thickness, except for  between 30 nm and 80 nm.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Acocella and Uzoh to teachings of the solder mask’s thickness of a range from 30 nm and 80nm, because it is desirous in the art to achieve the predictable result through routine experimentation for improving the interconnection reliability of the device ([0006]).

Note:  It has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955). Also, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984).	

As to claim 9, fig 4, as taught by Uzoh, Acocella discloses the invention substantially, except: device structures having heights of 40 micrometers (um) or more are arranged on the upper side of the carrier.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Acocella and Uzoh to teachings of the device structures having heights of 40 um or more, because it is desirous in the art to achieve the predictable result of robustness and reliability of the interconnect structure.

Note:  It has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955). Also, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984).	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Acocella in view of Uzoh and further in view of Hsu (2009/0294962).

disposed above the electrical component:

Hsu discloses a device having a molding compound 28 disposed over the electrical component 25a, 25b.  

    PNG
    media_image2.png
    460
    801
    media_image2.png
    Greyscale



The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Acocella and Uzoh to teachings of the molding compound covering the electrical component, as taught by Hsu, because it is desirous in the art to achieve the predictable result of protecting components of the device therein from environmental debris.



As to claim 6, fig 4, Acocella and Uzoh disclose the invention substantially as claimed, except the molding compound is disposed between the electrical component and the carrier.


    PNG
    media_image2.png
    460
    801
    media_image2.png
    Greyscale



The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Acocella and Uzoh to teachings of the molding compound covering the electrical component and between the electrical component and the carrier, as taught by Hsu, because it is desirous in the art to achieve the predictable result of protecting components of the device therein from environmental debris.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Acocella in view of Uzoh and further in view of Park (7,977,783).
As to claim 7, fig 4, Acocella and Uzoh disclose the invention substantially as claimed, except a first signal line on an upper side  of the carrier and connected to the metallized contact surface; and a second signal line  on the upper side  of the carrier wherein:  the first signal line  and the second signal line are at least 
Park discloses a first signal line 232 on an upper side of the carrier 110 and connected to the metallized contact surface 131/151; and a second signal line  233 on the upper side  of the carrier 110 wherein:  the first signal line 232 and the second signal line 233 are at least partially covered by the solder mask layer 140, except for an electrical resistance between the first signal line 232 and the second signal line 233  is 100 megaohms or more
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Acocella and Uzoh to teachings of first and second signal lines, as taught by Park, for providing a robust current connectivity in the device; regarding to the electrical resistance being in the range of 100 or more megaohms is a result variable between the first signal line and the second signal line when the device is in use, hence the result is predictable to achieve for reducing signal interference and reliability of the device.


Claims 8, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Acocella in view of Uzoh (2017/0040270) and further in view of Noquil (2002/0155642).
As to claims 8 and 18, fig 4, Acocella and Uzoh disclose the invention substantially as claimed, except the solder mask layer is made of silicon.  
Noquil discloses a solder mask made of silicon in silicon nitride layer ([0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the material of Acocella, Hsu and Uzoh with the claimed silicon material as taught by Noquil because it is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); Ritchie v. Vast Resources Inc. d/b/a Topco Sales, 90 USPQ2d 1668 (Fed. Cir. 2009); and MPEP § 2144.07. 
Response to Arguments
Applicant's arguments filed on 12/30/2020 have been fully considered but they are moot in view of the new rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813